Citation Nr: 1027359	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for depression, claimed as due 
to sleepwalking.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified that after entrance into service in July 
1981, both his fellow service members and his brother witnessed 
him sleepwalking.  After reporting this condition to the medical 
corps, the Veteran asserts, he was discharged because his service 
department was afraid that he would injure himself.  His March 
1982 service separation examination shows no evidence of 
psychiatric or neurologic abnormalities, to include sleepwalking, 
but a March 1982 service personnel record reflects that he was 
separated from service due to a "physical condition not a 
disability, interfering with performance of duty."  

Sleepwalking is first noted in an August 2006 private treatment 
record, and first diagnosed in a December 2006 private treatment 
record, at which time his private physician noted that the 
Veteran's "service connected sleepwalking" and consequent major 
depression moderately impaired his social and occupational 
functioning.  Accordingly, it must be determined whether the 
Veteran has a psychiatric disorder, the manifestations of which 
include sleepwalking, which is related to his military service.  




Accordingly, the case is remanded for the following actions:

1.	Schedule the Veteran for a VA examination 
with a psychiatrist or psychologist to 
determine the etiology of any psychiatric 
disorder found.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  The examiner must 
record all pertinent medical complaints, 
symptoms, and clinical findings, and must 
review the results of any testing prior to 
completion of the report.  Following a 
review of the service and postservice 
medical records, and the examination 
results, the examiner is requested to 
determine whether the Veteran suffers from 
a psychiatric disability.  If a 
psychiatric disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (i.e. a 50 percent probability or 
more) that the psychiatric disability is 
related to service.  When making this 
determination, the examiner should 
consider the service treatment records, 
the report of treatment starting in 2006 
and the fact that the Veteran was 
discharged from service for a "physical 
condition not a disability, interfering 
with performance of duty"  The examiner 
should also review the examination report 
from Dr. Edwin Hoeper in December 2006 and 
reconcile his or her opinion with that of 
Dr. Hoeper.  A complete rationale for all 
opinions must be provided.  

2.	Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and 
indicating whether any notice that was 
sent was returned as undeliverable. 

3.	When the above development has been 
completed, readjudicate the issue of 
entitlement to service connection for 
depression, claimed as due to 
sleepwalking.  If any benefit sought on 
appeal remains denied, provide an 
additional supplemental statement of the 
case to the Veteran.  After the Veteran 
has had an adequate opportunity to 
respond, return the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


